
	
		II
		110th CONGRESS
		1st Session
		S. 1374
		IN THE SENATE OF THE UNITED STATES
		
			May 11, 2007
			Mr. Casey introduced the
			 following bill; which was read twice and referred to the
			 Committee on Health, Education, Labor,
			 and Pensions
		
		A BILL
		To assist States in making voluntary high quality
		  full-day prekindergarten programs available and economically affordable for the
		  families of all children for at least 1 year preceding
		  kindergarten.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Prepare All Kids Act of
			 2007.
		2.High quality full-day
			 prekindergarten programsChapter 8 of subtitle A of title VI of the
			 Omnibus Budget Reconciliation Act of 1981 (Public Law 97–35; 95 Stat. 357) is
			 amended by inserting after subchapter C the following:
			
				DHigh Quality
				Full-Day Prekindergarten Programs
					661.Findings and
				purpose
						(a)FindingsCongress
				makes the following findings:
							(1)Investments in
				children and early education should be a national priority.
							(2)The cost of high
				quality preschool is prohibitive for poor families and is a significant
				financial strain for many working- and middle-class families.
							(3)State-funded
				preschool is the most rapidly expanding segment of the United States
				educational system, but in many States a lack of stable funding poses an
				enormous threat to the provision or continuation of high quality
				preschool.
							(4)The provision of
				high quality prekindergarten is a cost-effective investment for children and
				for the Nation. Research shows that for every $1 invested in high quality early
				childhood programs, taxpayers save more than $17 in crime, welfare, education,
				and other costs.
							(5)Fewer than half
				the Nation’s poor preschool-age children attend preschool. The result is a
				significant preparation gap between poor and middle-class children and between
				minority and white children.
							(6)High quality
				early education increases academic success for schoolchildren who received that
				education by—
								(A)increasing high
				school graduation rates;
								(B)improving
				children’s performance on standardized tests;
								(C)reducing grade
				repetition; and
								(D)reducing the
				number of children placed in special education.
								(7)High quality
				early education promotes responsible behavior by teens and adults who received
				that education by—
								(A)reducing crime,
				delinquency, and unhealthy behaviors such as smoking and drug use;
								(B)lowering rates of
				teen pregnancy;
								(C)leading to
				greater employment and higher wages for adults; and
								(D)contributing to
				more stable families.
								(b)PurposeThe
				purpose of this Act is to assist States in—
							(1)making voluntary
				high quality full-day prekindergarten programs available and economically
				affordable for the families of all children for at least 1 year preceding
				kindergarten; and
							(2)making the
				prekindergarten programs available to a target population of children from
				families with incomes at or below 200 percent of the poverty line, for whom the
				prekindergarten programs will be free of charge.
							662.Definitions
						(a)In this
				Act:
							(1)Full-dayThe
				term full-day, used with respect to a program, means a program
				with a minimum of a 6-hour schedule per day.
							(2)Poverty
				lineThe term poverty line has the meaning given the
				term in section 673(2) of the Community Services Block Grant Act (42 U.S.C.
				9902(2)) and includes any revision required by that section.
							(3)PrekindergartenThe
				term prekindergarten means a program that—
								(A)serves children
				who are ages 3 through 5;
								(B)supports
				children’s cognitive, social, emotional, and physical development and
				approaches to learning; and
								(C)helps prepare
				children for a successful transition to kindergarten.
								(4)Prekindergarten
				teacherThe term prekindergarten teacher means an
				individual who—
								(A)has a bachelor of
				arts degree with a specialization in early childhood education or early
				childhood development; or
								(B)during the 6-year
				period following the first date on which the individual is employed as such a
				teacher under this Act, is working toward that degree.
								(5)Qualified
				prekindergarten providerThe term qualified prekindergarten
				provider includes a provider of a prekindergarten program, a Head Start
				agency, a provider of a child care program, a school, and a for-profit or
				nonprofit organization that—
								(A)is in existence
				on the date of the qualification determination; and
								(B)has met
				applicable requirements under State or local law that are designed to protect
				the health and safety of children and that are applicable to child care
				providers.
								(6)SecretaryThe
				term Secretary means the Secretary of Health and Human
				Services.
							663.Program
				authorization
						(a)Prekindergarten
				incentive fundThe Secretary, in collaboration and consultation
				with the Secretary of Education, shall create a Prekindergarten Incentive Fund,
				to be administered by the Secretary of Health and Human Services.
						(b)GrantsIn
				administering the Fund, the Secretary shall award grants to eligible States, to
				pay for the Federal share of the cost of awarding subgrants to qualified
				prekindergarten providers to establish, expand, or enhance voluntary high
				quality full-day prekindergarten programs.
						664.State
				applications and requirements
						(a)Designated
				state agencyTo be eligible to receive a grant under this Act, a
				State shall designate a State agency to administer the State program of
				assistance for prekindergarten programs funded through the grant, including
				receiving and administering funds and monitoring the programs.
						(b)State
				applicationIn order for a State to be eligible to receive a
				grant under this Act, the designated State agency shall submit an application
				to the Secretary at such time, in such manner, and containing such information
				as the Secretary may reasonably require, including—
							(1)an assurance
				that, for prekindergarten programs funded through the grant, the State will
				ensure that the qualified prekindergarten providers target children from
				families with incomes at or below 200 percent of the poverty line, and provide
				prekindergarten programs to children from those families free of charge;
							(2)an assurance that
				the State will award subgrants for prekindergarten programs that are sufficient
				to provide a high quality prekindergarten experience;
							(3)an assurance that
				not less than 25 percent of the qualified prekindergarten providers receiving
				such subgrants will be providers of community-based programs;
							(4)a description of
				the number of children in the State who are eligible for the prekindergarten
				programs and the needs that will be served through the prekindergarten
				programs;
							(5)a description of
				how the State will ensure that the subgrants are awarded to a wide range of
				types of qualified prekindergarten providers;
							(6)a description of
				how the designated State agency will collaborate and coordinate activities with
				State-funded providers of prekindergarten programs, providers of federally
				funded programs such as Head Start agencies, local educational agencies, and
				child care providers;
							(7)a description of
				how the State will ensure, through a monitoring process, that qualified
				prekindergarten providers receiving the subgrants continue to place priority on
				the target population of children described in paragraph (1), provide programs
				that meet the standards of high quality early education, and use funds
				appropriately;
							(8)a description of
				how the State will meet the needs of working parents; and
							(9)a description of
				how the State will assist in providing professional development assistance to
				prekindergarten teachers and teacher aides.
							(c)Federal
				shareThe Federal share of the cost described in section 663(b)
				shall be 50 percent. The State shall provide the non-Federal share of the cost
				in cash.
						(d)Supplementary
				Federal fundingFunds made available under this Act may be used
				only to supplement and not supplant other Federal, State, local, or private
				funds that would, in the absence of the funds made available under this Act, be
				made available for early childhood programs.
						(e)Maintenance of
				effortA State that receives a grant under this Act for a fiscal
				year shall maintain the expenditures of the State for early childhood programs
				at a level not less than the level of such expenditures of the State for the
				preceding fiscal year.
						665.State set
				asides and expenditures
						(a)Infant and
				toddler set asideNotwithstanding sections 662 and 663, a
				State shall set aside not less than 10 percent of the funds made available
				through a grant awarded under this Act for the purpose of funding high quality
				early childhood development programs for children who are ages 0 through 3.
				Funds made available under this subsection may also be used for professional
				development for teachers and teacher aides in classrooms for children who are
				ages 0 through 3.
						(b)Extended day
				and extended year set asideNotwithstanding section 663, a State
				shall set aside not less than 10 percent of the funds made available through a
				grant awarded under this Act for the purpose of extending the hours of early
				childhood programs to create extended day and extended year programs.
						(c)Administrative
				expensesNot more than 5 percent of the funds made available
				through such a grant may be used for administrative expenses, including
				monitoring.
						666.Local
				applicationsTo be eligible to
				receive a subgrant under this Act, a qualified prekindergarten provider shall
				submit an application to the designated State agency at such time, in such
				manner, and containing such information as the agency may reasonably require,
				including—
						(1)a description of
				how the qualified prekindergarten provider will meet the diverse needs of
				children in the community to be served, including children with disabilities,
				whose native language is not English, or with other special needs, children in
				the State foster care system, and homeless children;
						(2)a description of
				how the qualified prekindergarten provider will serve eligible children who are
				not served through similar services or programs;
						(3)a description of
				a plan for involving families in the prekindergarten program;
						(4)a description of
				how children in the prekindergarten program, and their parents and families,
				will receive assistance through supportive services provided within the
				community;
						(5)a description of
				how the qualified prekindergarten provider collaborates with providers of other
				programs serving children and families, including Head Start agencies,
				providers of child care programs, and local educational agencies, to meet the
				needs of children, families, and working families, as appropriate; and
						(6)a description of
				how the qualified prekindergarten provider will collaborate with local
				educational agencies to ensure a smooth transition for participating students
				from the prekindergarten program to kindergarten and early elementary
				education.
						667.Local
				prekindergarten program requirements
						(a)Mandatory uses
				of fundsA qualified prekindergarten provider that receives a
				subgrant under this Act shall use funds received through the grant to
				establish, expand, or enhance prekindergarten programs for children who are
				ages 3 through 5, including—
							(1)providing a
				prekindergarten program that supports children’s cognitive, social, emotional,
				and physical development and approaches to learning, and helps prepare children
				for a successful transition to kindergarten;
							(2)purchasing
				educational equipment, including educational materials, necessary to provide a
				high quality prekindergarten program; and
							(3)extending
				part-day prekindergarten programs to full-day prekindergarten programs.
							(b)Permissible use
				of fundsA qualified prekindergarten provider that receives a
				subgrant under this Act may use funds received through the grant to—
							(1)pay for
				transporting students to and from a prekindergarten program; and
							(2)provide
				professional development assistance to prekindergarten teachers and teacher
				aides.
							(c)Program
				requirementsA qualified prekindergarten provider that receives a
				subgrant under this Act shall carry out a high quality prekindergarten program
				by—
							(1)maintaining a
				maximum class size of 20 children, with at least 1 prekindergarten teacher per
				classroom;
							(2)ensuring that the
				ratio of children to prekindergarten teachers and teacher aides shall not
				exceed 10 to 1;
							(3)utilizing a
				prekindergarten curriculum that is research- and evidence-based,
				developmentally appropriate, and designed to support children’s cognitive,
				social, emotional, and physical development, and approaches to learning;
							(4)providing a
				program with a minimum of a 6-hour schedule per day; and
							(5)ensuring that
				prekindergarten teachers meet the requirements of this Act.
							668.Reporting
						(a)Qualified
				prekindergarten provider reportsEach qualified prekindergarten
				provider that receives a subgrant from a State under this Act shall submit an
				annual report, to the designated State agency, that reviews the effectiveness
				of the prekindergarten program provided. Such annual report shall
				include—
							(1)data specifying
				the number and ages of enrolled children, and the family income, race, gender,
				disability, and native language of such children;
							(2)a description
				of—
								(A)the curriculum
				used by the program;
								(B)how the
				curriculum supports children’s cognitive, social, emotional, and physical
				development and approaches to learning; and
								(C)how the
				curriculum is appropriate for children of the culture, language, and ages of
				the children served; and
								(3)a statement of
				all sources of funding received by the program, including Federal, State,
				local, and private funds.
							(b)State
				reportsEach State that receives a grant under this Act shall
				submit an annual report to the Secretary detailing the effectiveness of all
				prekindergarten programs funded under this Act in the State.
						(c)Report to
				congressThe Secretary shall submit an annual report to Congress
				that describes the State programs of assistance for prekindergarten programs
				funded under this Act.
						669.Authorization
				of appropriationsThere are
				authorized to be appropriated to carry out this Act—
						(1)$5,000,000,000
				for fiscal year 2008;
						(2)$6,000,000,000
				for fiscal year 2009;
						(3)$7,000,000,000
				for fiscal year 2010;
						(4)$8,000,000,000
				for fiscal year 2011; and
						(5)$9,000,000,000
				for fiscal year
				2012.
						.
		
